Citation Nr: 1020467	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to service connection for bilateral tinea 
pedis.  

4.  Entitlement to service connection for a skin rash, to 
include as secondary to herbicide exposure.

5.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Hartford RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In February 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.  The purpose of the Board's February 2009 
remand was to arrange for the Veteran to undergo VA 
examinations for the issues that are once again before the 
Board for review.  As will be discussed below, these 
examinations were arranged in April 2009 and scheduled for 
May 2009.  The Veteran attended his May 2009 psychiatric 
examination.  However, a May 2009 report of contact with the 
Veteran states that the Veteran wished to withdraw the skin 
and eye claims.  VA medical records reflect the VA eye and 
skin examinations that were scheduled for those issues were 
subsequently cancelled because the Veteran withdrew the 
claims.

Regulations provide that an appeal may be withdrawn in 
writing at any time before the Board promulgates a decision 
by an appellant or by his or her authorized representative.  
38 C.F.R. §§ 20.202, 20.204 (2009). 

An August 2009 letter was sent to the Veteran asking him to 
confirm in writing whether he wished to withdraw the 
bilateral tinea pedis, skin rash, and eye disability claims.  
The Veteran did not reply to this letter.  

The October 2009 supplemental statement of the case lists the 
bilateral tinea pedis, skin rash, and eye disability issues 
and notes that the continued denial of these claims is based, 
in part, upon the Veteran having communicated an intention to 
withdraw these claims and not having reported for the VA 
examinations that were scheduled in connection with these 
claims.  The Veteran did not respond to this supplemental 
statement of the case, either to dispute the statement 
reflecting he had requested to withdraw these claims or to 
object to the cancellation of the scheduled VA examinations.  
(The Board again notes that the Veteran reported for a 
psychiatric examination that was scheduled for the same 
month, indicating that he was still willing to participate in 
the development of active claims.)

The April 2010 post-remand brief from the Veteran's 
representative also lists the bilateral tinea pedis, skin 
rash, and eye disabilities as pertinent issues, but it only 
makes arguments with respect to the psychiatric disability 
claim. 

In May 2010, the Board sought clarification from the 
Veteran's representative on whether the Veteran had intended 
to withdraw the above-noted service connection claims.  A May 
2010 memorandum from the Veteran's representative reflects 
that withdrawal of these claims could not be confirmed due to 
"the veteran being incompliant during the conversation and 
ending the call before a viable solution could be rendered."  
Therefore, the issues of entitlement to service connection 
for bilateral tinea pedis, a skin rash, and an eye disorder 
are still on appeal and will be addressed below.

The issues of entitlement to service connection for 
depressive disorder, bilateral tinea pedis, a skin rash, and 
an eye disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD that is 
based on a verified stressor for purposes of establishing 
entitlement to service connection.


CONCLUSION OF LAW

The Veteran does not have PTSD that is due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2006, 
prior to initial rating decision denying the Veteran's claim 
in March 2007, in which the RO advised the appellant of the 
evidence needed to substantiate his service connection claim.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  This letter further advised the Veteran as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue decided herein has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO obtained the 
Veteran's service treatment records, service personnel 
records, and VA medical records.  

One reason for the Board's February 2009 remand of this claim 
was so that VA could attempt to verify the Veteran's reported 
stressors.  A September 2009 memorandum, "Formal finding on 
a lack of information required verifying stressors in 
connection to the PTSD claim," describes the steps that were 
taken to attempt verification of the reported stressors.  
Unfortunately, VA was unable to obtain evidence that is 
required by the U.S. Army and Joint Services Records Research 
Center (JSRRC) to attempt stressor verification.  
Specifically, the Board notes that the Veteran was unable to 
provide a location or a unit with which he was operating 
during any of the stressor events.  The Board finds that the 
efforts taken by VA to attempt stressor verification have 
satisfied the duty to assist and no further development is 
required.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
October 2006 and May 2009.  First, the Board finds that the 
October 2006 opinion is adequate for the purpose of 
determining the service connection claim decided herein.  
This report reflects that the examiner reviewed the claims 
folder, including the Veteran's service treatment records and 
post-service medical evidence that has been submitted in 
connection with the Veteran's claim.  During the examination, 
the examiner elicited from the Veteran his history of 
complaints and symptoms and provided clinical findings 
detailing the examination results.  As will be discussed 
below, the examiner also explained the rationale behind his 
conclusions through citation to medical principles and the 
facts of the Veteran's case.  For these reasons, the Board 
concludes that the October 2006 VA examination report 
provides an adequate basis for a decision.

The Board also finds that, despite the VA examiner's 
apparently less-than-thorough review of the Veteran's service 
treatment and personnel records, the May 2009 VA examination 
report is adequate for the purpose of determining entitlement 
to service connection for PTSD even though it is not 
sufficient for the purpose of determining entitlement to 
service connection for depressive disorder.  As will be 
further discussed below, denial of the PTSD claim rests, in 
part, upon the fact that two VA examiners have evaluated the 
Veteran and have determined that a PTSD diagnosis is not 
warranted.  The Board notes that the May 2009 examination 
report, specifically, provides a thorough discussion of the 
PTSD diagnostic criteria listed in the DSM-IV.  It describes 
how the Veteran meets certain DSM-IV requirements and 
explains why he does not satisfy the remaining elements.  
These explanations include a discussion of the nature of the 
claimed stressors and recognition that none of the Veteran's 
reported stressors has been verified.  It is also based upon 
interview and personal observation of the Veteran, as well as 
a review of the Veteran's pertinent post-service medical 
records.  The Board therefore finds that the May 2009 VA 
examination report has satisfactorily justified its 
conclusion that a PTSD diagnosis is not warranted and that 
the deficiencies in the report with respect to the depressive 
disorder claim are not implicated in the PTSD claim.    

Furthermore, as discussed above, the Veteran's stressors have 
not been verified.  Thus, regardless of any deficiency in VA 
examination, a denial would be warranted for failure to 
satisfy one of the necessary criteria for establishing 
service connection for PTSD.  For these reasons, the Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
PTSD, which he essentially contends developed as a result of 
his military service in Vietnam.  The Veteran has described 
several potential stressors that he believes led to PTSD, 
including having to stab and kill an enemy who was attempting 
to strangle him.  He also reported the sinking of two boats 
on which he was stationed while in Vietnam.  He reported that 
one sinking was his fault because he crashed going up the 
river.  The other was a landing craft that was shot by a 
heavy caliber machine gun, killing a lot of people, while he 
was a member of the crew.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in- service 
stressor(s).  38 C.F.R. § 3.304(f) (2009).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the DSM- IV.  The 
DSM-IV criteria are as follows:

A. The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B. The traumatic event is persistently experienced in one (or 
more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C. Persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness (not present before the 
trauma), as indicated by three (or more) of the following: 
(1) efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; (2) efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
(3) inability to recall an important aspect of the trauma; 
(4) markedly diminished interest or participation in 
significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D. Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E. Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F. The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81. 

As will be discussed below, the Board finds that the 
preponderance of the evidence is against granting service 
connection for PTSD.  In essence, the Board concludes that, 
although the credible and probative evidence does in fact 
establish that the Veteran has a psychiatric illness, the 
greater weight of that evidence establishes that his illness 
is appropriately diagnosed as depressive disorder, not 
otherwise specified, which will be discussed in the remand 
section below, and not PTSD.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the VA examination reports 
from October 2006 and May 2009.  Both of these reports 
conclude that a PTSD diagnosis cannot be made in this case.

The October 2006 VA examination report diagnosed major 
depressive disorder, recurrent, and subclinical PTSD.  The 
examiner noted that the Veteran presents with few symptoms of 
avoidance and some symptoms of arousal, particularly 
irritability and sleep disturbance, which he reported as 
chronic, and likely date back to his time in the service.  
However, it was noted, the Veteran reported few, if any, 
significant re-experiencing symptoms, and his lack of report 
of avoidance symptoms made a diagnosis of PTSD unlikely at 
that time.  The examiner noted that the Veteran's ongoing 
depressive symptoms appeared to be somewhat related to his 
experience of vocational difficulties, some of which are due 
to his history of interpersonal problems secondary to his 
irritability.  The examiner explained that this irritability, 
along with his somewhat odd interpersonal behavior, have 
likely contributed to his current level of functioning.  
However, the examiner then noted that it was "not clear" if 
his ongoing interpersonal difficulties are secondary to his 
experiences in the military or to longstanding 
characterological issues.

The May 2009 VA examination report diagnoses depressive 
disorder not otherwise specified and alcohol dependence in 
full remission for 25 years.  The examiner noted that the 
Veteran presented exactly as he did at the time of the last 
evaluation.  He stated that the current evaluation supports 
and reaffirms the opinions expressed by the prior examiner.  
He also stated that, although the Veteran has been seen in 
treatment since the time of the prior examination and has 
been diagnosed with PTSD, the evidence obtained from the 
present evaluation does not support the PTSD diagnosis.  The 
examiner noted that the Veteran is not able to describe 
credible trauma exposure, peritraumatic distress, or 
reexperiencing symptoms with any degree of clarity.  The 
examiner also noted that there is little evidence of trauma-
specific avoidance symptoms.  For these reasons, the examiner 
opined that the evidence at present does not support the 
conclusion that the Veteran suffers from combat-related PTSD.

The Board finds that these examination reports are highly 
probative evidence with respect to whether a PTSD diagnosis 
is warranted.  The Board notes that the examinations in this 
case were conducted by individuals who are qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  The etiology opinions 
were based upon review of the claims folder, including the 
Veteran's service treatment records and post-service medical 
records, as well on interviews with and examinations of the 
Veteran.  The examiners discussed the Veteran's medical 
history and their clinical findings in the resulting 
examination reports, and they provide rationales for their 
conclusions.  They both discuss the specific DSM-IV elements 
that were not satisfied in order to justify the lack of a 
PTSD diagnosis.  For these reasons, the Board finds these 
opinions to be highly probative to the matter at hand.

The Board acknowledges that the Veteran's post-service VA 
treatment records include diagnoses of PTSD.  The Board does 
not find much probative value in these diagnoses, however, 
because it is not clear if they were found following full 
consideration of the DSM-IV criteria.  The Board especially 
finds that these diagnoses lack probative value because two 
VA examiners have reviewed the record and evaluated the 
Veteran with the express purpose of determining whether PTSD 
may be diagnosed in accordance with that criteria.  
Furthermore, the May 2009 VA examiner expressly addressed and 
refuted the validity of the PTSD diagnoses.

The only other PTSD diagnosis of record comes from the 
Veteran himself. 
While there are certain circumstances under which a lay 
person may provide competent medical testimony, such 
instances are generally limited to matters such as describing 
symptoms observable to the naked eye, diagnosing simple 
conditions such as a dislocated shoulder, and lay testimony 
as to a continuity of symptomatology.  However, the Veteran, 
as a lay person, is not competent to diagnose PTSD, as such a 
question clearly requires medical expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that this is particularly so in a case such 
as this, wherein medical records reveal multiple Axis 1 
diagnoses.  Therefore, although the Board has considered the 
appellant's lay beliefs, the Board ultimately places more 
weight on the findings and conclusions of the competent 
health care specialists in determining the precise nature of 
his psychiatric disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Furthermore, even if the Board had found a PTSD diagnosis to 
be at least as likely as not warranted, the Board finds that 
a denial would be warranted due to a lack of a current, 
verified stressor.  The evidence necessary to establish the 
occurrence of the claimed stressor varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d).  If it is determined through 
military citation or other supporting evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the Veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence.  No further 
development or corroborative evidence will be deemed 
necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board initially notes that there is no corroborative 
evidence that the Veteran had combat service.  The Veteran's 
DD Form 214, for example, does not reflect that he received 
any medals which are indicative of combat service, and his 
service treatment or personnel records do not otherwise 
suggest that the Veteran engaged in combat with the enemy.  
While the Board does not dispute that the Veteran served in 
Vietnam, it has been established that the mere presence 
within a combat zone is not a sufficient stressor for a 
diagnosis of PTSD.  See, e.g., Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993) (holding that a veteran seeking service 
connection for PTSD may not rely on mere service in a combat 
zone to support a diagnosis of PTSD, but requiring a specific 
incident during service).  As such, combat service is not 
presumed and 38 U.S.C.A. § 1154(b) is not for application.  
Therefore, in order for service connection for PTSD to be 
awarded, a claimed stressor must be corroborated.

As noted above, the Veteran's claimed stressors consist of 
Vietnam experiences that VA has been unable to verify.  These 
include the Veteran's having been stationed on two ships that 
sank.  Unfortunately, despite VA's efforts to verify these 
stressors, neither of these events was able to be verified.  
The Veteran testified at his July 2008 Board hearing that he 
transported civilians, troops, and equipment up and down the 
rivers, and that he was not operating with a single military 
branch or unit.  He testified that "As far as I know, 
there's no record of it because it was always operated with 
so many others, for somebody else.  You know, the CO teams, 
Special Forces, even civilians and mostly the Marine Corps.  
We were just under orders.  We're pretty much on our own."  
Thus, the Veteran was unable to provide specific information, 
such as units, names of ships, or names of individuals who 
were involved in the events that are described above.  
Because such information is necessary for stressor 
verification, the absence of this information prevented 
further verification attempts. 

In his December 2007 stressor statement, the Veteran 
described having witnessed the death of a young Vietnamese 
girl and having killed a man who attacked him at the side of 
a river.  Unfortunately, these are not the types of stressors 
that are generally described in pertinent military records.  
For this reason, and given the lack of detail in the 
Veteran's reports, further development to obtain 
corroboration is not warranted.  

For these reasons, in short, even if the Board had determined 
that a PTSD diagnosis was warranted, service connection for 
PTSD could not be granted because of the absence of a 
verified stressor.

In summary, the preponderance of the evidence is against 
granting service connection for PTSD.  See Brammer, supra.  
As the evidence preponderates against the claim, the benefit- 
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted in the February 2009 Board remand, the Veteran's 
claim includes the issue of entitlement to service connection 
for depressive disorder.  The October 2006 VA examination 
report diagnoses major depressive disorder, but it contained 
conflicting findings as to whether or not that disorder is a 
consequence of his military service.  Specifically, the 
examiner noted that the Veteran's ongoing depressive symptoms 
appeared to be somewhat related to his experience of 
vocational difficulties, some of which are due to his history 
of interpersonal problems secondary to irritability.  The 
examiner explained that this irritability, along with his 
somewhat odd interpersonal behavior, have likely contributed 
to his current level of functioning.  However, the examiner 
then noted that it was "not clear" if his ongoing 
interpersonal difficulties are secondary to his experiences 
in the military or to longstanding characterological issues.

In light of the vague findings noted in this report as to the 
etiology of his depressive disorder, the February 2009 Board 
remand found that a new VA examination and etiology opinion 
were needed.

The May 2009 VA examination report diagnoses depressive 
disorder not otherwise specified and states the following: 
"It should be noted that the veteran's primary problem, 
having to do with conflict with others and problems with 
anger, date to his time in the military and may well predate 
his time in Vietnam, though detailed evaluation of his 
military service records would be required to determine this 
with certainty."  The examiner further noted that "The 
evidence at present does not support the conclusion, to the 
extent that it is at least as likely as not, that the veteran 
suffers from combat-related Posttraumatic Stress disorder or 
that his depressive disorder is causally related to his 
military experience."  

The Board notes that the express purpose of the February 2009 
remand was to obtain a clear opinion regarding the etiology 
of the Veteran's current psychiatric disability.  While the 
examiner in the case at hand did technically provide a 
negative etiology opinion, it was offered with the caveat 
that a thorough review of the Veteran's service records would 
be required to determine the etiology of the Veteran's 
depressive disorder with certainty.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the RO/AMC's failure to fully comply with 
the development requested by the Board in its February 2009 
remand, the Board must once again remand this appeal.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2009); 
Stegall v. West, supra.

Finally, as noted above, the Board had previously remanded 
the Veteran's claims of entitlement to service connection for 
bilateral tinea pedis; a skin rash, to include as secondary 
to herbicide exposure; and an eye disability because VA 
examinations were found to be necessary in order to properly 
decide these claims.  As discussed above, a May 2009 report 
of contact indicates that the Veteran expressed an intention 
to withdraw these claims, and he did not respond to VA's 
August 2009 letter requesting that he confirm whether he 
wished to do so in writing.  

It appears as though the Veteran may not have realized the 
consequences of these actions.  Specifically, the VA skin and 
eye examinations that had been scheduled for May 2009 were 
canceled and no further development of these claims was 
undertaken.  Given that the Veteran apparently wishes for VA 
to proceed with the adjudication of these claims, as well as 
the necessity of these examinations for the proper 
adjudication of the Veteran's claims, the Board finds that 
the Veteran should be given another opportunity to report for 
the requested VA examinations.

On remand, the Veteran should be provided proper notice of 
his upcoming VA examinations and should be notified of the 
consequences for failing to report for a VA examination.  
Specifically, the Veteran should be notified that, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2009).

The Veteran should also be notified that, alternatively, he 
may withdraw any of the pending claims in writing or may 
direct his accredited representative to do so.  38 C.F.R. §§ 
20.202, 20.204 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again 
be sent to the May 2009 VA examiner for 
clarification of the question asked below.  
If the prior examiner is not available, 
the claims folder should be sent to 
another examiner for review.  If the 
examiner finds that a new VA examination 
is necessary in order to answer the 
following questions, the Veteran should be 
scheduled for a new VA examination.  

If a new examination is necessary, the 
claims folders must be thoroughly reviewed 
by the examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Any tests and studies deemed necessary by 
the examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should thoroughly review all 
pertinent evidence, including the 
Veteran's service treatment records and 
service personnel records, and offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
depressive disorder, not otherwise 
specified, is related to his military 
service.  The rationale for all opinions 
expressed should be explained.  

2.  The AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any eye disability. The claims 
folder should be made available to and 
reviewed by the examiner. All indicated 
studies should be performed, and all 
findings should be reported in detail. The 
examiner should diagnose any eye 
disability found to be present and comment 
as to whether it is at least as likely as 
not that the disorder is related to or had 
its onset during his period of active 
duty. In offering this opinion, the 
examiner must acknowledge and discuss the 
Veteran's reports as to his history of 
symptomatology in either eye. The 
rationale for any opinion expressed should 
be provided.

3.  The AMC should also schedule Veteran 
for a VA skin examination to determine the 
nature, etiology of his claimed chronic 
skin rash and bilateral tinea pedis. All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
conduct a thorough examination, and 
diagnose any skin disorder found.  As to 
each disorder identified, the examiner 
should advance opinions as to whether it 
is at least as likely as not that it had 
its onset during active service or 
otherwise originated during active 
service.  

4.  The Veteran and his representative 
should be properly notified of the above 
examinations.  Such notice should explain 
that the consequences under 38 C.F.R. § 
3.655(b) (2009) of not reporting for a VA 
examination.  Specifically, the Veteran 
should be informed that, when a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, his claim shall be 
rated based on the evidence of record.  
The Veteran should also be notified that, 
if he no longer desires to pursue any of 
his service connection claims, he or his 
accredited representative should inform VA 
of this intention in writing.

5.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


